Citation Nr: 9908070	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 18, 1994 
for a 40 percent rating for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from January to 
December 1989.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a hearing before a member of 
the Board and was assisted at that hearing by a 
representative of the Veterans Benefits Division of the VA.

At the time of his hearing on appeal the veteran submitted a 
claim for service connection for a right ankle disorder and a 
right knee disorder as secondary to his service connected 
right hip disorder and for an increased rating for his 
service connected right hip disorder which is currently rated 
as 40 percent disabling.  Since the RO has not yet addressed 
those claims, those issues are not before the Board at this 
time.  The issues are referred to the RO for further action 
as appropriate.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
right hip disorder was received January 21, 1992.  

2.  In a rating action in May 1992 the RO granted service 
connection for a right hip disorder effective from the date 
of claim and assigned a zero percent rating based on a 
finding that the evidence did not show limitation of motion 
or painful motion.  The veteran did not file a timely appeal 
following that decision.

3.  Evidence of record in May 1992 clearly showed that the 
veteran had arthritis of the right hip with painful motion of 
the hip.

4.  The veteran filed a claim for an increased rating for a 
right hip disorder April 18, 1994.  The RO has assigned a 40 
percent rating from that date.  
5.  It is not shown by competent evidence that prior to April 
18, 1994, the veteran's right hip disorder was manifested y 
disability of greater severity than arthritis with painful 
motion. 


CONCLUSIONS OF LAW

1.  A 40 percent rating for a right hip disorder prior to 
April 18, 1994 is not warranted.  38 U.S.C.A. §§ 5110(a), 
(b)(2); 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
3.155, 3.157, 3.400(a), (b)(2), (o) (1998).

2.  The May 1992 rating action was clearly and unmistakably 
erroneous in failing to assign a 10 percent rating for 
degenerative joint disease of the right hip; a 10 percent 
rating is warranted for the right hip disability from January 
21, 1992.  38 U.S.C.A. §§ 1155, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 3.105 4.45, 4.59, 4.71a Code 5010 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran was evaluated 
for a medical board in June 1989.  It was reported that he 
walked with a significant list towards the right side.  He 
appeared to have approximately 21/2 centimeter leg length 
discrepancy with the right leg being shorter than the left.  
There was tenderness to palpation over the right greater 
trochanter.  He had essentially full range of motion with 
pain on extremes of hyperflexion and abduction.  He was 
ultimately discharged from service pursuant to the 
recommendations of a medical board with a diagnosis of 
degenerative joint disease, right hip, with evidence of old 
epiphyseal injury of the right femoral head.  It was further 
determined that the condition existed prior to service and 
was aggravated during service.

In January 1992 a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received from the veteran.  He 
did not indicate on that form the nature of the disability 
for which he sought service connection.  In April 1992 the 
veteran's service medical records were received.  In May 1992 
a report was received that the veteran had been scheduled for 
a general medical examination and a hip examination and that 
he failed to report for the examinations.  

Later that month the RO granted service connection for right 
hip, degenerative joint disease, old epiphyseal injury of 
right femoral head, service aggravated, and assigned a zero 
percent rating effective in January 1992.  In the rating 
action it was stated that the rating was based on service 
medical records and that the veteran failed to report for a 
scheduled VA medical examination.  It was further indicated 
that the service medical records did not describe the 
disability in sufficient detail to warrant assignment of a 
compensable rating, and that such an evaluation required a 
showing of painful motion or limitation of motion of the hip.  
The veteran was notified of that rating action in a letter 
dated in May 1992, which was sent to his address of record 
and was apparently returned as undeliverable.  A forwarding 
address of 6954 NW 16th #266, Oklahoma City, OK. was obtained 
from the local postmaster and the notice was remailed in June 
1992.  It appears that that letter was also returned as 
undeliverable and a second attempt to obtain a forwarding 
address resulted in a report that the veteran had moved and 
left no forwarding address.

The next correspondence from the veteran was received on 
April 18, 1994.  In that letter he indicated that he thought 
he should receive disability compensation for his hip 
disorder.  In another letter received in April 1994 the 
veteran indicated that he wanted to appeal his claim to the 
Board of Veterans' Appeals.  In that letter he referred to 
"previous correspondence with the Department of Veteran's 
Affairs" and quoted portions of the May 1992 letter which 
advised him of his zero percent rating and of his appellate 
rights.  In a rating action dated in April 1994 a 10 percent 
rating was assigned for the veteran's right hip disorder 
effective April 18, 1994.  In a July 1997 rating action that 
rating was increased to 40 percent effective April 18, 1994.

The veteran testified at a hearing before a member of the 
Board at the RO in Philadelphia, Pennsylvania in August 1998.  
He stated that he had filed claims for VA compensation 
benefits in 1989 and 1991.  He filed an additional claim in 
1992 and stated that he did not receive a notice to report 
for a VA medical examination in connection with that claim.  
He indicated that he received a letter from his 
representative advising him that he had a zero percent 
rating.  He testified that that letter was all he got after 
the 1992 claim.  He stated that he sent a letter in February 
1993 concerning his claim.  

In May 1992 the RO entered a rating decision which granted 
service connection for the veteran's right hip disability and 
assigned a zero percent rating.  In the ordinary course of 
events a veteran is notified of such a decision and the 
decision becomes final unless a notice of disagreement is 
filed within one year of the date of issuance of notification 
thereof.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
veteran's testimony at his hearing indicated that he did not 
receive notice of the initial decision assigning a 
noncompensable rating for his service connected right hip and 
of his appeal rights.  He also stated that he had filed two 
earlier applications for VA benefits which the VA did not act 
upon.  With regard to the veteran's claim that he filed 
applications for VA benefits prior to January 1992, he simply 
has presented no evidence to support such a claim.  The 
record contains no indication that the veteran made any 
attempt to contact the VA for any purpose until January 1992.  
With regard to his claim that he did not receive notice to 
report for a VA examination in 1992 and that he did not 
receive notice of the denial of his claim in May 1992 except 
a letter from his representative telling him that he had a 
zero percent rating, if the veteran were able to establish 
that he did not receive notice of the May 1992 rating action, 
the appeal period might be considered to have not begun to 
run and he might establish entitlement to a compensable 
rating from and earlier date.  The Board notes that there was 
some problem with the veteran apparently moving twice in 1992 
and not leaving a forwarding address after the second move.  
It could well be that he did not receive a notice to report 
for a VA examination.  The evidence of record does not 
establish one way or the other whether that notice was mailed 
to the proper address or whether it was returned by the 
Postal Service as undelivered.  Additionally, it appears that 
VA notice to the veteran of the May 1992 rating action was 
not delivered to him by the Postal Service.  However, in his 
April 1994 letter to the VA, the veteran quoted from the VA 
notice of the May 1992 rating action.  The fact that he was 
able to quote from that letter shows that he had actual 
knowledge of the rating action and of his appellate rights, 
even if constructive knowledge cannot be established.  
Therefore, the May 1992 rating action became final.  

The effective date of award of benefits based upon the 
veteran's claim for increase which was received in April 1994 
is controlled by the provisions of 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(a), (o).  Those sections provide 
that an award of increased compensation is payable from the 
date of receipt of claim or the date entitlement arose, 
whichever is later, except that payment may be made from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from that date.  The Board also notes that 
the date of a report of examination or hospitalization by the 
VA will be accepted as the date of receipt of a claim.  
38 C.F.R. §§ 3.155, 3.157.

The evidence does not show that there was a time during the 
year prior to receipt of the veteran's April 1994 claim as of 
which it can be said that it was factually ascertainable that 
an increase in disability had occurred.  Additionally, the 
record does not show that the veteran received an examination 
or treatment which could qualify as an earlier claim for 
increase, or that he submitted any correspondence which could 
be considered to be an informal claim.  38 C.F.R. §§ 3.155, 
3.157.  Accordingly, with regard to the April 1994 claim 
submitted by the veteran, the preponderance of the evidence 
is against an earlier effective date of award of a 40 percent 
rating for the right hip disorder based on that claim.

On review of the record, however, the Board finds that 
consideration of whether there was clear and unmistakable 
error (CUE) in the May 1992 rating action is necessary for 
complete adjudication of this case.  As previously noted the 
RO based its decision to assign a zero percent rating in May 
1992 based on a finding that service medical records did not 
describe the veteran's disability in sufficient detail and 
that a showing of painful motion or limitation of motion of 
the hip was required to warrant a compensable rating.  While 
that decision was not appealed, and became final, it can be 
revised upon a showing that it was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.105.

Under 38 C.F.R. §§ 3.104(a) and 3.105(a), taken together, a 
rating action is final and binding in the absence of CUE.  A 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  VA regulations 
provide that "previous determinations which are final and 
binding...will be accepted as correct in the absence of clear 
and unmistakable error."  38 C.F.R. § 3.105(a).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that CUE 
requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  In addition, "[I] 
t is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.  
The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

With those principles in mind, the Board notes that in May 
1992 degenerative joint disease (osteoarthritis), Dorland's 
Illustrated Medical Dictionary 1068 (24th ed. 1965), 
established by X-ray findings was rated based on limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved was 
noncompensable under the appropriate diagnostic codes a 10 
percent rating was for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a Code 5010.  A 10 percent rating was 
provided where there was limitation of motion of the thigh to 
5 degrees extension or to 45 degrees flexion, where the legs 
could not be crossed, or where toe-out was limited to 15 
degrees or less.  38 C.F.R. § 4.71a Codes 5251, 5252, 5253.  
The veteran was shown by service medical records to have had 
essentially full range of motion of the right hip, but pain 
on extremes of hyperflexion and abduction were reported.  
With due consideration of the functional effects of pain in 
accordance with 38 C.F.R. §§ 4.45 and 4.59, it is clear that 
a 10 percent rating should have been assigned for the 
veteran's right hip disorder based on service medical records 
at the time of the May 1992 rating action.  Accordingly, the 
Board finds that that rating action did involve CUE to the 
extent that it failed to assign a 10 percent rating for the 
veteran's right hip disability effective January 21, 1992.  
The evidence at that time, which consisted entirely of 
service medical records, did not show a level of disability 
greater than 10 percent.


ORDER

A 10 percent rating for the veteran's service connected right 
hip disorder effective from January 21, 1992 is granted, 
subject to the regulations governing payment of monetary 
awards; an effective date earlier than April 18, 1994 for a 
40 percent rating for the disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 4 -


